                 IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF CALIFORNIA

RICARDO VALDEZ,               §                No. 2:08–CV–1978–DAE
                              §
         Plaintiff,           §
                              §
vs.                           §
                              §
CORRECTIONAL OFFICERS         §
WALKER, GUFFEE, and VORON, et §
al.,                          §
                              §
         Defendant            §

                          ORDER DENYING MOTION

             This case has been closed since May 10, 2012, when this Court

granted Defendants Walker, Guffee, and Voron’s (collectively, “Defendants”)

Motion for Summary Judgment. (Dkt. # 58.) Plaintiff Ricardo Valdez

(“Plaintiff”), a current inmate at the R.J. Donovan Correctional Facility in San

Diego, California, brought suit alleging that his requests for medical attention were

ignored for approximately one year when he was housed in an administrative

segregation unit at California State Prison in Sacramento. (Dkt. # 12.) Plaintiff

appealed this Court’s judgment (Dkt. # 59) to the Ninth Circuit Court of Appeals

on October 9, 2012. (Dkt. # 62.) The Ninth Circuit denied his appeal for lack of

jurisdiction on November 8, 2012. (Dkt. # 66.)

             On February 3, 2020, Plaintiff filed a motion to reopen the case, to be

appointed counsel, and for summary docket print out. (Dkt. # 70.) With the help

                                          1
of another inmate who can read and write in English, Plaintiff asserts that he is

unsure about the results of his case because he cannot read and the inmate who

used to help him with the case was transferred to another prison. (Id.) Plaintiff

asks to reopen the case, be appointed counsel, and to get a print-out of the

summary docket of his case. (Id.)

              The Court cannot provide the relief requested by Plaintiff. Plaintiff

applied to proceed in forma pauperis on November 12, 2008 (Dkt. # 6), which this

Court granted on January 8, 2009 (Dkt. # 10). The time to request to be appointed

counsel has long passed. Furthermore, the Court stands by its previous order

granting summary judgment for Defendants. (Dkt. # 58.)

              For the foregoing reasons, the Court DENIES Plaintiff’s Motion as to

reopening the case and being appointed counsel. The Court, however, ORDERS

that Plaintiff be provided with a copy of this Court’s order at his address of record

so that Plaintiff is alerted to the status of his closed case.

              IT IS SO ORDERED.

              DATED: San Antonio, Texas, February 5, 2020.



                                     _____________________________________
                                     David Alan Ezra
                                     Senior United States Distict Judge




                                             2
